Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification 
The specification filed on March 31, 2021 is accepted. 
Drawings
The drawings filed on March 31, 2021 are accepted.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/20/2021 was filed after the mailing date of the application no. 17/218880 on 03/31/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

                                               Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over McMillan et al (hereinafter McMillan) (US 20040039925) in view of Grubin et al (hereinafter Grubin) (US 10425255).

Regarding claim 1 McMillan teaches a method of managing a signing request, the method comprising (McMillan on [0023] teaches a method for performing signing operation);
 receiving, at a proxy hardware security module, a signing request that is targeted to a hardware security module associated with the proxy hardware security module (McMillan on [0023] teaches signing data received in a message from a message source in a network. The method includes dispatching the message from a request distribution mechanism to a selected one of a plurality of data processing mechanisms (i.e. proxy HSM) and receiving the message at the selected data processing mechanism (i.e. proxy HSM). The selected data processing mechanism is operably coupled to at least one hardware security module (i.e. proxy HSM associated with the HSM). The data to be signed is transmitted to HSM for performing signing operation. See also Fig 3 and Fig 7A block 502 and text on [0043-0045 and 0063-0064] teaches receiving at processing mechanism 140 a signing request to be transmitted to HSM for signing operation); 
at the proxy hardware security module, retrieving a wrapped version of a signing key that is required to fulfill the signing request (McMillan on [0050, 0060-0061 and 0159-0160] teaches the HSM wraps the new private cryptographic key, thereby creating wrapped version of the new private cryptographic key and transmitting the wrapped key to processing mechanism 140);
 providing, from the proxy hardware security module to the hardware security module, the signing request and the wrapped version of the signing key (McMillan Fig 7B and text on [0065] teaches the processing mechanism check if the wrapped key is not available at the HSM and retrieves wrapped version of key from storage 144 and provides the wrapped key along with the data to be signed to the HSM for performing the signing operation);
 at the hardware security module, unwrapping the wrapped version of the signing key using a wrapping key securely stored at the hardware security module to generate an unwrapped version of the signing key (McMillan on [0065] teaches the wrapped cryptographic key is dispatched to the HSM 146 where it is unwrapped and thereafter ready for use. See on [0011] teaches encrypted cryptographic key may be decrypted by applying the wrapping cryptographic key in one or more hardware security modules);
performing a signing operation at the hardware security module using the unwrapped version of the signing key (McMillan Fig 7B block 528, 530 and text on [0065] teaches the HSM signs the data request using the private cryptographic key and sends the signed data as an indication of successful signing operation to the processing mechanism 140, which then forwards the result to the requesting resource).
McMillan fails to explicitly teach and upon completion of the signing operation, destroying the unwrapped version of the signing key, however Grubin from analogous art teaches upon completion of the signing operation, destroying the unwrapped version of the signing key (Grubin on [col 9 line 1-15] teaches request to perform cryptographic operation and a request to delete cryptographic key. See Fig 6 block 610, 612 and text on [Col 16 line 61-67 and col 17 line 1-8] teaches HSM performs signing operation upon request from client. Further on Fig 7 block 716, Fig 8 block 802-810 and text on [Col 18 line 30-65] teaches after performing the signing operation and transmitting the result of signing operation back to the client the HSM receives tombstone request 808 to delete the cryptographic key).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Grubin into the teaching of McMillan by destroying the signing key after the signing operation is completed. One would be motivated to do so in order to improve the performance of HSM of performing cryptographic operation and maintaining security of the cryptographic key by storing the cryptographic outside of HSM (Grubin on [col 1 line 20-45]).

Regarding claim 2 the combination of McMillan and Grubin teaches all the limitations of claim 1 above, McMillan further teaches further comprising receiving a confirmation message from the hardware security module at the proxy hardware security module indicating completion of the signing operation (McMillan Fig 7B block 528, 530 and text on [0065] teaches the HSM signs the data request using the private cryptographic key and sends the signed data as an indication of successful signing operation to the processing mechanism 140, which then forwards the result to the requesting resource).

Regarding claim 3 the combination of McMillan and Grubin teaches all the limitations of claim 1 above, McMillan further teaches further comprising registering the signing key for use with the hardware security module prior to receiving the signing request (McMillan Fig 6 block 402 and text on [0056-0059] teaches instructing via processing mechanism 140 (i.e. proxy HSM) to HSM 146 to generate new private cryptographic key (i.e. registering) used for signing operation (i.e. signing key)).

Regarding claim 4 the combination of McMillan and Grubin teaches all the limitations of claim 3 above, McMillan further teaches wherein registering the key for use with the hardware security module comprises: receiving a request from the proxy hardware security module at the hardware security module for generation of the signing key (McMillan Fig 6 block 402 and text on [0056-0059] teaches instructing via processing mechanism 140 (i.e. proxy HSM) to HSM 146 to generate new private cryptographic key (i.e. registering) used for signing operation (i.e. signing key));
 in response to the request, generating, at the hardware security module, the signing key (McMillan Fig 6 block 402 and text on [0056-0059] teaches instructing via processing mechanism 140 (i.e. proxy HSM) to HSM 146 to generate new private cryptographic key (i.e. registering) used for signing operation (i.e. signing key). Generating the private cryptographic key at HSM);
performing a wrapping operation at the hardware security module to create the wrapped version of the signing key (McMillan on [0050, 0060-0061 and 0159-0160] teaches the HSM wraps the new private cryptographic key, thereby creating wrapped version of the new private cryptographic key and transmitting the wrapped key to processing mechanism 140);
transmitting the wrapped version of the signing key from the hardware security module to the proxy hardware security module (McMillan on [0060] teaches HSM wraps the new private cryptographic key, at step 404, by encrypting the new private cryptographic key using, typically, a secure symmetric wrapping cryptographic key held inside the HSM. This allows the private cryptographic key to be exported. Once wrapped, the wrapped private cryptographic key is returned from the HSM 146 to the processing mechanism 140).
Grubin teaches and destroying the unwrapped version of the signing key at the hardware security module (Grubin Fig 7 block 716, Fig 8 block 802-810 and text on [Col 18 line 30-65] teaches transmitting the encrypted version of cryptographic key to HSM server which then forward the key to the HSM client in response the HSM receives tombstone request to delete the cryptographic key).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Grubin into the teaching of McMillan by destroying the signing key after the signing operation is completed. One would be motivated to do so in order to improve the performance of HSM of performing cryptographic operation and maintaining security of the cryptographic key by storing the cryptographic outside of HSM (Grubin on [col 1 line 20-45]).

Regarding claim 5 the combination of McMillan and Grubin teaches all the limitations of claim 4 above, McMillan further teaches wherein the wrapping operation is performed using a wrapping key securely maintained at the hardware security module (McMillan on [0060] teaches HSM wraps the new private cryptographic key, at step 404, by encrypting the new private cryptographic key using, typically, a secure symmetric wrapping cryptographic key held inside the HSM. This allows the private cryptographic key to be exported. Once wrapped, the wrapped private cryptographic key is returned from the HSM 146 to the processing mechanism 140).
Regarding claim 6 the combination of McMillan and Grubin teaches all the limitations of claim 1 above, McMillan further teaches further comprising storing the wrapped version of the signing key in a storage remote from the hardware security module (McMillan on [0061] teaches storing the wrapped cryptographic key in a database 144 remote from HSM. See also on [0016] teaches storing the cryptographic key outside of HSM).
Regarding claim 7 the combination of McMillan and Grubin teaches all the limitations of claim 6 above, McMillan further teaches wherein the storage has a capacity greater than a storage capacity of the hardware security module (McMillan on [0016 and 0068] teaches HSM have limited storage capacity for storing keys therefore cryptographic key is securely stored outside of HSM in storage database).

Regarding claim 9 McMillan teaches a system comprising: (McMillan Fig 4 and text on [0047] teaches a processing mechanism 140 (i.e. proxy hardware module));
a proxy hardware security module (HSM) comprising (McMillan Fig 4 and text on [0047] teaches a processing mechanism 140 (i.e. proxy hardware module));
a processor; and a memory storing instructions executable by the processor to cause the proxy hardware security module to: (McMillan on [0047 and 0076] teaches processor 30 and memory 19 and 34 that store instruction executed by processor);
receive a signing request that is targeted to a hardware security module associated with the proxy hardware security module (McMillan on [0023] teaches signing data received in a message from a message source in a network. The method includes dispatching the message from a request distribution mechanism to a selected one of a plurality of data processing mechanisms (i.e. proxy HSM) and receiving the message at the selected data processing mechanism (i.e. proxy HSM). The selected data processing mechanism is operably coupled to at least one hardware security module (i.e. proxy HSM associated with the HSM). The data to be signed is transmitted to HSM for performing signing operation. See also Fig 3 and Fig 7A block 502 and text on [0043-0045 and 0063-0064] teaches receiving at processing mechanism 140 a signing request to be transmitted to HSM for signing operation);
retrieve a wrapped version of a signing key that is required to fulfill the signing request from a storage location separate from the hardware security module (McMillan Fig 7B and text on [0065] teaches the processing mechanism check if the wrapped key is not available at the HSM and retrieves wrapped version of key from storage 144 for performing signing operation);
 provide, to the hardware security module, the signing request and the wrapped version of the signing key (McMillan Fig 7B and text on [0065] teaches the processing mechanism check if the wrapped key is not available at the HSM and retrieves wrapped version of key from storage 144 and provides the wrapped key along with the data to be signed to the HSM for performing the signing operation);
wherein: prior to providing the wrapped version of the signing key, the hardware security module generates but does not retain the signing key (McMillan Fig 6 block 402 and text on [0056-0059] teaches instructing via processing mechanism 140 (i.e. proxy HSM) to HSM 146 to generate new private cryptographic key used for signing operation (i.e. signing key). See on [0050, 0060-0061 and 0159-0160] teaches the HSM wraps the new private cryptographic key, thereby creating wrapped version of the new private cryptographic key and transmitting the wrapped key to processing mechanism 140. See also on [0016] teaches storing the key outside of HSM reduce the amount of storage space needed for cryptographic keys within individual HSMs (i.e. indicating keys are not retained in HSM)).
McMillan fails to explicitly teach the signing key is not retained in the HSM, however Grubin from analogous art teaches upon receiving a response to the signing request from the hardware security module, the signing key is not retained at the hardware security module (Grubin on [col 9 line 1-15] teaches request to perform cryptographic operation and a request to delete cryptographic key. See Fig 6 block 610, 612 and text on [Col 16 line 61-67 and col 17 line 1-8] teaches HSM performs signing operation upon request from client. Further on Fig 7 block 716, Fig 8 block 802-810 and text on [Col 18 line 30-65] teaches after performing thee signing operation and transmitting the result of signing operation back to the client the HSM receives tombstone request 808 to delete the cryptographic key).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Grubin into the teaching of McMillan by destroying the signing key after the signing operation is completed. One would be motivated to do so in order to improve the performance of HSM of performing cryptographic operation and maintaining security of the cryptographic key by storing the cryptographic outside of HSM (Grubin on [col 1 line 20-45]).

Regarding claim 10 the combination of McMillan and Grubin teaches all the limitations of claim 9 above, McMillan further teaches wherein the signing key is generated by the hardware security module in response to a request received from the proxy hardware security module prior to the signing request (McMillan Fig 6 block 402 and text on [0056-0059] teaches instructing via processing mechanism 140 (i.e. proxy HSM) to HSM 146 to generate new private cryptographic key used for signing operation (i.e. signing key)).
Regarding claim 11 the combination of McMillan and Grubin teaches all the limitations of claim 9 above, Grubin further teaches wherein the proxy hardware security module is configured to, upon receiving a response to the signing request from the hardware security module, transmitting a key destroying request to the proxy hardware security module, such that upon completion of the signing request, the hardware security module does not retain the signing key (Grubin on [col 9 line 1-15] teaches request to perform cryptographic operation and a request to delete cryptographic key. See Fig 6 block 610, 612 and text on [Col 16 line 61-67 and col 17 line 1-8] teaches HSM performs signing operation upon request from client. Further on Fig 7 block 716, Fig 8 block 802-810 and text on [Col 18 line 30-65] teaches after performing thee signing operation and transmitting the result of signing operation back to the client the HSM receives tombstone request 808 to delete the cryptographic key).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Grubin into the teaching of McMillan destroying the signing key after the signing operation is completed. One would be motivated to do so in order to improve the performance of HSM of performing cryptographic operation and maintaining security of the cryptographic key by storing the cryptographic outside of HSM (Grubin on [col 1 line 20-45]).

Regarding claim 12 the combination of McMillan and Grubin teaches all the limitations of claim 9 above, McMillan further teaches further comprising the hardware security module (McMillan on [0065] teaches hardware security module).
Regarding claim 13 the combination of McMillan and Grubin teaches all the limitations of claim 9 above, McMillan further teaches wherein the proxy hardware security module includes an API configured to receive requests to be routed to the hardware security module (McMillan on [0060] teaches Once wrapped, the wrapped private cryptographic key is returned from the HSM 146 to the processing mechanism 140, along with the corresponding public cryptographic key, through a cryptographic API).

Regarding claim 14 the combination of McMillan and Grubin teaches all the limitations of claim 9 above, McMillan further teaches wherein the wrapped version of the signing key is maintained in storage at the proxy hardware security module (McMillan on [0050, 0060-0061 and 0159-0160] teaches the HSM wraps the new private cryptographic key, thereby creating wrapped version of the new private cryptographic key and transmitting the wrapped key to processing mechanism 140).
Regarding claim 15 the combination of McMillan and Grubin teaches all the limitations of claim 9 above, McMillan further teaches further comprising a remote storage device, wherein the proxy hardware security module retrieves the wrapped version of the signing key from the remote storage device (McMillan Fig 7B and text on [0065] teaches the processing mechanism check if the wrapped key is not available at the HSM and retrieves wrapped version of key from storage 144).
Regarding claim 16 the combination of McMillan and Grubin teaches all the limitations of claim 15 above, McMillan further teaches wherein the remote storage device is located remotely from the proxy hardware security module and the hardware security module (McMillan on [0061] teaches storing the wrapped cryptographic key in a database 144 remote from HSM. See also on [0016] teaches storing the cryptographic key outside of HSM).
Regarding claim 17 the combination of McMillan and Grubin teaches all the limitations of claim 9 above, McMillan further teaches wherein the proxy hardware security module is further configured to, prior to receiving the signing request: transmit a request to the hardware security module for generation of the signing key (McMillan Fig 6 block 402 and text on [0056-0059] teaches instructing via processing mechanism 140 (i.e. proxy HSM) to HSM 146 to generate new private cryptographic key (i.e. registering) used for signing operation (i.e. signing key)).
 receive a wrapped version of the signing key from the hardware security module (McMillan on [0060] teaches HSM wraps the new private cryptographic key, at step 404, by encrypting the new private cryptographic key using, typically, a secure symmetric wrapping cryptographic key held inside the HSM. This allows the private cryptographic key to be exported. Once wrapped, the wrapped private cryptographic key is returned from the HSM 146 to the processing mechanism 140). 
Gurbin teaches in response to receiving the wrapped version of the signing key, transmit a key destroying message to the hardware security module (Grubin on [col 9 line 1-15] teaches request to perform cryptographic operation and a request to delete cryptographic key. See Fig 6 block 610, 612 and text on [Col 16 line 61-67 and col 17 line 1-8] teaches HSM performs signing operation upon request from client. Further on Fig 7 block 716, Fig 8 block 802-810 and text on [Col 18 line 30-65] teaches after performing thee signing operation and transmitting the result of signing operation back to the client the HSM receives tombstone request 808 to delete the cryptographic key).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Grubin into the teaching of McMillan destroying the signing key after the signing operation is completed. One would be motivated to do so in order to improve the performance of HSM of performing cryptographic operation and maintaining security of the cryptographic key by storing the cryptographic outside of HSM (Grubin on [col 1 line 20-45]).

Regarding claim 18 McMillan teaches a proxy hardware security module comprising (McMillan Fig 4 and text on [0047] teaches a processing mechanism 140 (i.e. proxy hardware module));
a processor; and a memory storing instructions executable by the processor to cause the proxy hardware security module to (McMillan on [0047 and 0076] teaches processor 30 and memory 19 and 34 that store instruction executed by processor);
 transmit a request to the hardware security module for generation of the signing key (McMillan Fig 6 block 402 and text on [0056-0059] teaches instructing via processing mechanism 140 (i.e. proxy HSM) to HSM 146 to generate new private cryptographic key used for signing operation (i.e. signing key)); 
receive a wrapped version of the signing key from the hardware security module (McMillan on [0050, 0060-0061 and 0159-0160] teaches the HSM wraps the new private cryptographic key, thereby creating wrapped version of the new private cryptographic key and transmitting the wrapped key to processing mechanism 140);
storing the wrapped version of the signing key in storage remote from the hardware security module (McMillan on [0061] teaches storing the wrapped cryptographic key in a database 144 remote from HSM. See also on [0016] teaches storing the cryptographic key outside of HSM);
 receive a signing request that is targeted to a hardware security module associated with the proxy hardware security module (McMillan on [0023] teaches signing data received in a message from a message source in a network. The method includes dispatching the message from a request distribution mechanism to a selected one of a plurality of data processing mechanisms (i.e. proxy HSM) and receiving the message at the selected data processing mechanism (i.e. proxy HSM). The selected data processing mechanism is operably coupled to at least one hardware security module (i.e. proxy HSM associated with the HSM). The data to be signed is transmitted to HSM for performing signing operation. See also Fig 3 and Fig 7A block 502 and text on [0043-0045 and 0063-0064] teaches receiving at processing mechanism 140 a signing request to be transmitted to HSM for signing operation);
retrieve a wrapped version of a signing key that is required to fulfill the signing request from a storage location separate from the hardware security module (McMillan Fig 7B and text on [0065] teaches the processing mechanism check if the wrapped key is not available at the HSM and retrieves wrapped version of key from storage 144);
 provide, to the hardware security module, the signing request and the wrapped version of the signing key (McMillan Fig 7B and text on [0065] teaches the processing mechanism check if the wrapped key is not available at the HSM and retrieves wrapped version of key from storage 144 and provides the wrapped key along with the data to be signed to the HSM for performing the signing operation);
and upon receipt of a response to the signing request indicating successful execution of a signing operation by the hardware security module, McMillan Fig 7B block 528, 530 and text on [0065] teaches the HSM signs the data request using the private cryptographic key and sends the signed data as an indication of successful signing operation to the processing mechanism 140, which then forwards the result to the requesting resource).
McMillan fails to explicitly teach in response to receiving the wrapped version of the signing key, transmit a key destroying message to the hardware security module, transmitting a key destroying request to the hardware security module, such that upon completion of the signing request, the hardware security module does not retain the signing key, however Grubin from analogous art teaches 
in response to receiving the wrapped version of the signing key, transmit a key destroying message to the hardware security module (Grubin Fig 7 block 716, Fig 8 block 802-810 and text on [Col 18 line 30-65] teaches transmitting the encrypted version of cryptographic key to HSM server which then forward the key to the HSM client in response the HSM receives tombstone request to delete the cryptographic key);
 and upon receipt of a response to the signing request indicating successful execution of a signing operation by the hardware security module, transmitting a key destroying request to the hardware security module, such that upon completion of the signing request, the hardware security module does not retain the signing key (Grubin on [col 9 line 1-15] teaches request to perform cryptographic operation and a request to delete cryptographic key. See Fig 6 block 610, 612 and text on [Col 16 line 61-67 and col 17 line 1-8] teaches HSM performs signing operation upon request from client. Further on Fig 7 block 716, Fig 8 block 802-810 and text on [Col 18 line 30-65] teaches after performing thee signing operation and transmitting the result of signing operation back to the client the HSM receives tombstone request 808 to delete the cryptographic key).
Regarding claim 19 the combination of McMillan and Grubin teaches all the limitations of claim 18 above, McMillan further teaches wherein the request for generation of the signing key, the signing request, [[and the key destroying request]] are transmitted to an API of the hardware security module (McMillan on [0060] teaches Once wrapped, the wrapped private cryptographic key is returned from the HSM 146 to the processing mechanism 140, along with the corresponding public cryptographic key, through a cryptographic API).
Grubin teaches the key destroying request are transmitted to an API of the hardware security module (Grubin on [col 11 line 25-35] teaches HSM cluster API 312 is an application programming interface that is accessible to the client application 308. Using the HSM cluster API 312, the client application 308 may submit key-generation requests, key-deletion requests, key-modification requests, and key-use requests, to the HSM cluster).
Regarding claim 20 the combination of McMillan and Grubin teaches all the limitations of claim 18 above, McMillan further teaches wherein storing the wrapped version of the signing key comprises storing the wrapped version of the signing key in a database remote from the proxy hardware security module (McMillan on [0061] teaches storing the wrapped cryptographic key in a database 144 remote from HSM. See also on [0016] teaches storing the cryptographic key outside of HSM);

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMillan et al (hereinafter McMillan) (US 20040039925) in view of Grubin et al (hereinafter Grubin) (US 10425255) and further in view of Park et al (hereinafter Park) (US 11316683).

Regarding claim 8 the combination of McMillan and Grubin teaches all the limitations of claim 1 above, although the combination teaches using API for transmitting and revving request but fails to explicitly teach wherein the proxy hardware security module receives the signing request at a first API and submits the signing request and the wrapped version of the signing key to the hardware security module at a second API different from the first API, however Park form analogous art teaches wherein the proxy hardware security module receives the signing request at a first API and submits the signing request and the wrapped version of the signing key to the hardware security module at a second API different from the first API (Park on [col 2 line 1-10, col 12 line 25-50 and claim 1] teaches HSM with different API for receiving and transmitting request).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Park into the combined teaching of McMillan and Gurbin by using different APIs for transmitting and receiving request. One would be motivated to do so in order to efficiently and easily managing and controlling an HSM by providing a high-level programming interface for processing a security service request of an IoT device in order to provide an IoT security service using the HSM (Park on [col 1 line 20-25]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Monica et al (US 20210056547) is directed towards methods and systems for secure storage and retrieval of information, such as private keys, useable to control access to a blockchain, include: receiving, in a crypto asset custodial system, a request to authorize a staking operation associated with a blockchain, wherein the staking operation is associated with a private key of an asymmetric cryptographic key pair, the private key is usable to control ownership of a crypto asset recorded in the blockchain, and the private key is securely held in the custodial system.
Cignetti et al (US 10693638) is directed towards A secret cryptographic key is stored in a protected state. While in the protected state, the secret cryptographic key is encrypted with a plurality of cryptographic keys, each of which is used to re-create the plaintext version of the secret cryptographic key. A service operated by an online service provider creates an isolated network environment containing a bastion computer system in communication with an HSM

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOEEN KHAN whose telephone number is (571)272-3522. The examiner can normally be reached 7AM-5PM EST M-TH Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOEEN KHAN/Examiner, Art Unit 2436